Appeal of MODERN ELECTRIC AND MACHINE CO.Modern Electric & Machine Co. v. CommissionerDocket No. 1968.United States Board of Tax Appeals1 B.T.A. 849; 1925 BTA LEXIS 2774; March 23, 1925, decided Submitted March 5, 1925.  *2774 J. A. Adams, Esq., for the Commissioner.  *849  Before IVINS, KORNER, and MARQUETTE.  This appeal is based on the Commissioner's deficiency letter dated December 12, 1924, asserting a deficiency in income tax of $2.79 for the year 1920.  The taxpayer contends, and the Commissioner's answer, admitting error, concedes, that the deficiency arose as a result of the Commissioner's action in taking the taxpayer's net income as reported by a revenue agent to be $7,990.45 rather than the amount actually so reported, which is $7,216.91.  DECISION.  The deficiency determined by the Commissioner is disallowed.